DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) filed on 11/23/2020 and 11/23/2020 were considered and placed on the file of record by the examiner.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner amended the title.

Amended Title
LAND MASK IMAGE GENERATION FOR OCEAN SURFACE AND LAND SURFACE
	

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments for generating a land mask image for differentiating between the ocean surface region and the land surface region.
The following is an examiner's statement of reasons for allowance: The present invention is directed towards generating a land mask image for differentiating between the ocean surface region and the land surface region by segmenting an input image representing a result of observing an ocean surface region and a land surface region from overhead into ocean surface block images representing the ocean surface region and land surface block images representing the land surface region, and determining a binarization criterion for the ocean surface block images, based on a scattering model for electromagnetic waves in the ocean surface region.

The following are related prior art references:
Zhang et al. (Non-Patent Literature titled “Ice Water Classification Using Statistical Distribution Based Conditional Random Fields in RADARSAT-2 DUAL Polarization Imagery”) discusses producing a land masked image using scattering characteristics for different ice types and open water.
Dare (Non-Patent Literature titled “New Techniques for the Automatic Registration of Microwave and Optical Remotely Sensed Images”) discusses electromagnetic spectrum and atmospheric absorption and a system with an antenna mounted on an aircraft, which transmits short pulses of microwave radiation and measures the time and the strength of the reflected signal.
Fitzpatrick (Non-Patent Literature titled “Rotation and Scale Invariant Texture Segmentation Applied to SAR Sea Ice Images”) discusses scattering model that indicate the volume scattering dependent on the type of material receiving the electromagnetic wave.


However, Zhang, Dare, Fitzpatrick, and Zhu fail to address: 
“segment an input image representing a result of observing an ocean surface region and a land surface region from overhead into ocean surface block images representing the ocean surface region and land surface block images representing the land surface region, based on a predetermined segmentation criterion;
determine a binarization criterion for the ocean surface block images, based on a scattering model for electromagnetic waves in the ocean surface region;
determine a binarization criterion for the land surface block images, based on the binarization criterion for the ocean surface block images and a positional relationship between the ocean surface block images and the land surface block images; and
generate a land mask image for differentiating between the ocean surface region and the land surface region by performing binarization processing on the input image based on the binarization criterion for the ocean surface block images and the binarization criterion for the land surface block images.”

These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663